Citation Nr: 0502380	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-02 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased initial evaluation for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the right upper extremity, currently 
evaluated as 20 percent disabling.

6.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the left upper extremity, currently 
evaluated as 20 percent disabling.

7.  Entitlement to an increased initial evaluation for 
erectile dysfunction, currently evaluated as noncompensable. 

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The Board notes that the veteran was initially granted 
service connection for an anxiety disorder in October 1978.   
However, subsequent to a recent VA examination, the veteran's 
psychiatric condition was recharacterized as PTSD, and 
continued at a 50 percent evaluation.  Thus the issue in 
appellate status is as listed above.

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

After reviewing the record the Board finds that the veteran 
has not been adequately informed of the VCAA.  In this 
regard, the veteran filed a claim for an increased rating for 
his psychiatric disorder and a claim for unemployability 
benefits in September 2001.  However the September 2001 VCAA 
letter addressed only a claim for service connection. 

He also filed a formal claim for service connection for 
diabetes and peripheral neuropathy in April 2002.  He was not 
furnished a VCAA letter.  The Board notes that the claims 
were subsequently granted and the veteran perfected his 
appeal with regard to the assigned rating percentages.  The 
veteran was not furnished a VCAA letter concerning his 
increased rating claims.  In view of the fact that the 
veteran was not adequately notified of the VCAA with regard 
to his claim for service connection for diabetes and 
peripheral neuropathy, additional VCAA notification is 
needed.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) and VAOPGCPREC 8-2003)

The veteran underwent a VA examination in regards to his 
peripheral neuropathy in July 2003.  After reviewing the 
examination report, the Board is of the opinion that 
additional information would be of assistance in determining 
the severity of the peripheral neuropathy.  

Accordingly, this claim is remanded for the following 
information:

1.  The RO should send the appellant and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) for all issues on 
appellate status.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.  The letter 
should also specifically inform the 
appellant and his representative of which 
portion of the evidence is to be provided 
by the appellant and which part, if any, 
the RO will attempt to obtain on behalf 
of the appellant.  He should be informed 
to submit copies of all evidence in his 
possession relative to his claims which 
has not been previously submitted.  
38 C.F.R. § 3.159.

2.  The RO should request the VA medical 
facility in Baltimore to furnish any 
medical records covering the period from 
November 21, 2002 to the present.

3.  The RO should forward the claims 
folder to the VA examiner who conducted 
the veteran's peripheral neuropathy 
examination in July 2003, for an addendum 
(if unavailable to another VA 
neurologist).  Request the examiner to 
again review the records and to identify 
the nerves involved for each extremity, 
and whether the veteran has complete or 
incomplete paralysis of that nerve.  If 
incomplete, whether the veteran's 
incomplete paralysis is severe, 
moderately severe, moderate, or mild.  If 
that examiner the examiner desires 
another examination or additional testing 
it should be performed. A complete 
rational for any opinion expressed should 
be included in the report.

4.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




